--------------------------------------------------------------------------------

RELATIONSHIP AGREEMENT

 

between

 

NET 1 UEPS TECHNOLOGIES, INC

 

and

 

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA (PROPRIETARY) LIMITED

 

and

 

BUSINESS VENTURE INVESTMENTS NO 1567 (PROPRIETARY) LIMITED (RF)

 

and

 

MOSOMO INVESTMENT HOLDINGS (PROPRIETARY) LIMITED

--------------------------------------------------------------------------------

ii

TABLE OF CONTENTS

1 PARTIES 1       2 INTERPRETATION 1       3 INTRODUCTION 12       4 CONDITIONS
PRECEDENT 12       5 SUBSCRIPTION 13       6 LOAN 14       7 TRANSFER
RESTRICTIONS 14       8 BEE CREDENTIALS 17       9 RING-FENCING OF BEE SPV 18  
    10 RESTRICTIONS ON DISPOSAL OF BEE SPV SHARES 18       11 FORCED SALE
PROVISIONS 18       12 BEE COMPLIANCE CERTIFICATE 21       13 MATTERS RELATING
TO US SECURITIES AND COMPETITION LAWS 23       14 REPRESENTATIONS AND WARRANTIES
OF THE COMPANY 24       15 REPRESENTATIONS AND WARRANTIES OF BEE SPV 25       16
CONFIDENTIALITY AND RESTRAINT UNDERTAKINGS 26       17 ANTI-CORRUPTION CONTROLS
AND BUSINESS PRACTICES 30       18 DURATION OF THE UNDERTAKINGS AND RESTRICTIONS
32       19 AUDIT 33       20 CALL OPTION 33       21 BREACH 34       22 DISPUTE
RESOLUTION 34       23 NOTICES AND DOMICILIA 35       24 APPLICABLE LAW AND
JURISDICTION 37       25 UNDERTAKINGS BY THE PARTIES 37       26 INDEPENDENT
ADVICE 38       27 GENERAL 38       28 COSTS 40       29 PUBLICITY 41       30
MATERIAL NON-PUBLIC INFORMATION 41       31 STANDSTILL 41       32 SIGNATURE 42

ANNEXURES

ANNEXURE “A”: TRANSFER SECRETARY DIRECTION LETTER   ANNEXURE “B”: STOCK POWER  
ANNEXURE “C”: FCPA QUESTIONNAIRE


--------------------------------------------------------------------------------


1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

Net 1 UEPS Technologies, Inc., a Florida corporation;

    1.1.2

Net1 Applied Technologies South Africa (Proprietary) Limited;

    1.1.3

Business Venture Investments No 1567 (Proprietary) Limited (RF); and

    1.1.4

Mosomo Investment Holdings (Proprietary) Limited.


1.2

This Agreement supersedes any previous agreements concluded between the Parties
with the Company, in relation to the acquisition of any shares of the Company.

    1.3

The Parties agree as set out below.


2

INTERPRETATION


2.1

In this Agreement, unless the context indicates a contrary intention, the
following words and expressions bear the meanings assigned to them and cognate
expressions bear corresponding meanings –


2.1.1

"AFSA" means the Arbitration Foundation of Southern Africa;

    2.1.2

"Agreement" means the agreement contained in this document, including all
annexures hereto;

    2.1.3

"BEE Act" means the Broad-Based Black Economic Empowerment Act, No 53 of 2003 as
amended from time to time;

    2.1.4

"BEE Codes" means the Codes of Good Practice on Broad-Based Black Economic
Empowerment, published under section 9(1) of the BEE Act, in Government Gazette
No 29617 on 9 February 2007 as amended from time to time;

    2.1.5

"BEE Compliance Certificate" means, at any time, a certificate issued by such
person as is designated from time to time for such purpose by the Company by way
of notice to the BEE Shareholders, certifying (at the relevant time) whether or
not any of the warranties, representations and undertakings referred to in
clauses 8.1.1.1 to 8.1.1.2 (inclusive) have been or are being breached in any
way, and confirming the status of the relevant entity, as contemplated in clause
8.1.1.3;


--------------------------------------------------------------------------------

2

2.1.6

“BEE Parties” means BEE SPV and the BEE Shareholders;

    2.1.7

"BEE Shareholders" means Mosomo and such other persons or entities as may become
holders of shares in the issued share capital of BEE SPV at any time in the
future;

    2.1.8

"BEE Shares" means 4,100,000 (four million one hundred thousand) shares of the
Company’s common stock, par value $.001 per share;

    2.1.9

"BEE SPV" means Business Venture Investments No 1567 (Proprietary) Limited (RF),
registration number 2011/115501/07, a limited liability, private, ring-fenced
company, duly incorporated in accordance with the laws of the Republic of South
Africa;


2.1.10

"Black Company" means –


2.1.10.1

with reference to BEE SPV being a Black Company, BEE SPV being a company in
respect of which Black People –


2.1.10.1.1

have the ability to control, on a modified flow-through basis (as such term is
contemplated in the BEE Codes), 100% (one hundred percent) of all voting rights
which are exercisable by the shareholders of BEE SPV in general meeting or
otherwise; and

    2.1.10.1.2

are entitled to 100% (one hundred percent) of the economic interest which may be
distributed to the shareholders of BEE SPV from time to time by virtue of their
shareholding in BEE SPV, measured on a modified flow-through basis (as such term
is contemplated in the BEE Codes);


2.1.10.2

with reference to any other company being a Black Company, such company being a
company in respect of which Black People –


2.1.10.2.1

have the ability to control, on a flow-through basis (as such term is
contemplated in the BEE Codes), in excess of 50% (fifty percent) of all voting
rights which are exercisable by the shareholders of such company in general
meeting or otherwise; and

    2.1.10.2.2

are entitled to more than 50% (fifty percent) of the economic interest which may
be distributed to the shareholders of such company from time to time by virtue
of their shareholding in such company, measured on a flow-through basis (as such
term is contemplated in the BEE Codes);


--------------------------------------------------------------------------------

3

2.1.11

"Black Entity" means –


2.1.11.1

a Black Company; and

    2.1.11.2

any other corporation or other entity in respect of which Black People –


2.1.11.2.1

have the ability to control, on a flow-through basis (as such term is
contemplated in the BEE Codes), in excess of 50% (fifty percent) of all voting
rights which are exercisable by any one or more persons in respect of the
direction of the management or policies of such Entity; and

    2.1.11.2.2

are directly or indirectly entitled to more than 50% (fifty percent) of the
economic interest which may be distributed to the members or beneficiaries of
such Entity, however described or designated, measured on a flow-through basis
(as such term is contemplated in the BEE Codes);


2.1.12

"Black People" is as defined in Schedule 1 to the BEE Codes, and "Black Person"
shall be construed accordingly;

    2.1.13

"Board" means the board of directors of the Company;

    2.1.14

"Business" means the business carried on by the Company and its subsidiaries
from time to time, being the provision of payment solutions, transaction
processing services and financial services across a wide range of industries and
in various countries;

    2.1.15

“Change of Control” means any transaction or series of transactions by which:
(i) any “person” or “group”, is or becomes the “beneficial owner” (as such terms
are defined in the Exchange Act and the rules thereunder) of more than 50%
(fifty percent) of the total voting power of the Company’s common stock then
outstanding; or (ii) another corporation or other entity merges into the Company
or the Company consolidates with or merges into any other corporation or other
entity where any of the outstanding common stock of the Company or such other
corporation or other entity is converted into or exchanged for cash, securities
or other property (other than any such transaction where the common stock of the
Company is converted into or exchanged for voting stock of the surviving or
transferee person constituting a majority of the outstanding shares of such
voting stock of such surviving or transferee person immediately after giving
effect to such issuance); or (iii) the Company and its subsidiaries, taken as a
whole, transfer all or substantially all their assets to any person or group, in
one transaction or a series of transactions (other than a transfer between the
Company and a wholly-owned subsidiary of the Company);


--------------------------------------------------------------------------------

4

2.1.16

"Company" means Net 1 UEPS Technologies, Inc., a Florida corporation;

    2.1.17

"Conditions Precedent" means the suspensive conditions set out in clause 4;

    2.1.18

"Confidential Information" means any information or data relating to the Company
or any of its subsidiaries or to the Business (even if not marked as being
confidential, restricted, secret, proprietary or any similar designation), in
whatever format and whether recorded or not (and if recorded, whether recorded
in writing, on any electronic medium or otherwise), which –


2.1.18.1

by its nature or content is identifiable as confidential and/or proprietary to
the Company or its subsidiaries; or

    2.1.18.2

is intended or by its nature or content could reasonably be expected to be
confidential and/or proprietary to the Company or its subsidiaries,

   

and includes any of the following –

    2.1.18.3

information relating to the Company or its subsidiaries or the Business,
existing and future strategic objectives and existing and future business plans
and corporate opportunities;

    2.1.18.4

trade secrets;

    2.1.18.5

technical information, techniques, know-how, operating methods and procedures;

    2.1.18.6

details of costs, sources of materials and customer lists (whether actual or
potential) and other information relating to the existing and prospective
customers and suppliers of the Company or its subsidiaries;

    2.1.18.7

pricing, price lists and purchasing policies;

    2.1.18.8

computer data, programmes and source codes;


--------------------------------------------------------------------------------

5

2.1.18.9

information contained in or constituting the hardware or software of the Company
or its subsidiaries, including third party products and associated material;

    2.1.18.10

information relating to the Company or its subsidiaries' network
telecommunications services and facilities;

    2.1.18.11

any and all methodologies, formulae and related information in developed
software and processes and other business of the Company or its subsidiaries;

    2.1.18.12

products, drawings, designs, plans, functional and technical requirements and
specifications;

    2.1.18.13

Intellectual Property that is proprietary to the Company or its subsidiaries or
that is proprietary to a third party and in respect of which the Company or its
subsidiaries has rights of use or possession;

    2.1.18.14

marketing information of whatsoever nature or kind, other than that which is
used or distributed by the Company or its subsidiaries externally in marketing
its services to existing or potential clients;

    2.1.18.15

financial information of whatsoever nature or kind;

    2.1.18.16

information relating to any contracts to which the Company or any of its
subsidiaries is a party; and

    2.1.18.17

any information which is not readily available to a competitor of the Company or
any of its subsidiaries in the ordinary course of business;


2.1.19

“CPS” means Cash Paymaster Services (Pty) Limited (Registration Number
1971/007195/07), a limited liability private company duly incorporated in
accordance with the laws of the Republic of South Africa;

    2.1.20

"Disposal" and "Dispose" means, in the context of a disposal of a BEE Share or a
share in BEE SPV –


2.1.20.1

the transfer of all or any rights making up such share to any other person for
his benefit and/or for the benefit of others, whether such transfer is effected
pursuant to a sale, exchange, donation, distribution in specie or otherwise; or


--------------------------------------------------------------------------------

6

2.1.20.2

any other transaction or event whereby such share becomes beneficially owned by
someone other than the person who was the beneficial holder thereof immediately
prior to such transaction or event taking place; or

    2.1.20.3

granting, creating or allowing the encumbrance of such share,


and "dispose" means to bring about a disposal within the meaning of this
definition;

    2.1.21

“Equivalent CPS Shares” means a percentage of the shareholding in the share
capital of CPS, of ordinary shares, calculated using the following formula:

   

BS/4,400,000 x 30%

   

With:

   

BS being the amount of BEE Shares held by BEE SPV at the time;

    2.1.22

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time;

    2.1.23

“Fulfillment Date” means the date on which the last of the Conditions Precedent
are fulfilled or waived, as the case may be;

    2.1.24

"Fair Market Value" means, in relation to any BEE Share, the volume weighted
average price of the common stock of the Company on the Nasdaq for the 30
(thirty) trading day period immediately prior the date of the Offer (as defined
in clause 7.4.1), or the occurrence of the relevant Trigger Event, or the Call
Notice contemplated in clause 20.1, as the case may be, converted at the SARB
Exchange Rate on the date of the Trigger Event, the Offer or the Call Notice
aforementioned;

    2.1.25

"Governmental Body" means any country, any national body, any state, province,
municipality, or subdivision of any of the foregoing, any Governmental
department, or any agency, court, entity, commission, board, ministry, bureau,
locality or authority of any of the foregoing, or any quasi-Governmental or
private body exercising any regulatory, taxing, importing, exporting, or other
Governmental or quasi-Governmental function;


--------------------------------------------------------------------------------

7

2.1.26

"Intellectual Property" means the following in any location or jurisdiction
worldwide –


2.1.26.1

all inventions (whether patentable or unpatentable) and whether or not reduced
to practise), all improvements thereto, and all patents, patent applications,
and patent disclosures, together with all revisions, extensions and
re-examinations thereof;

    2.1.26.2

all trademarks, service marks, trade dress, logos, trade names and corporate
names, (including all internet and intranet names, addresses and all
applications, registrations, and renewals in connection therewith;

    2.1.26.3

all works capable of copyright, all copyright, and all applications,
registrations and renewals in connection therewith, including drawings;

    2.1.26.4

all trade secrets and business information;

    2.1.26.5

all computer software (including data and related documentation);

    2.1.26.6

all other proprietary rights; and

    2.1.26.7

all copies and tangible embodiments thereof, in each instance in whatever form
or medium;


2.1.27

“Interest” means the interest payable by BEE SPV to NET1 in respect of the Loan
Amount, calculated at a rate of JIBAR plus 300 (three hundred) basis points,
compounded every 6 (six) months;

    2.1.28

“Interest Period” means each period of 6 (six) months, from 2 January to 1 July
and 2 July to 1 January of each calendar year. The first interest period shall
commence to run on the Payment Date to 1 July or 1 January, whichever
immediately follows the Payment Date. Each Interest Period thereafter shall run
from the date immediately following the date of expiry of the preceding Interest
Period, even if the first day of this Interest Period is not a business day;

    2.1.29

“Issue Date” means the date on which the BEE Shares are issued to BEE SPV
pursuant to this Agreement;

    2.1.30

“JIBAR” means the Johannesburg Interbank Average Rate applicable to the relevant
Interest Period;

    2.1.31

“JSE” means the stock exchange operated by JSE Limited;


--------------------------------------------------------------------------------

8

2.1.32

“Loan Amount” means the amount required by the BEE SPV to purchase and subscribe
for the BEE Shares, at the Subscription Price, being ZAR 246,000,000 (two
hundred, forty six million South African Rand);

    2.1.33

"Lock Up Period" means a period commencing on the Issue Date and ending on the
date that the Outstanding Balance is repaid by BEE SPV to NET1 in full, or 5
(five) years from the Issue Date, whichever period ends last;

    2.1.34

"Mosomo" means Mosomo Investment Holdings (Pty) Ltd (Registration Number
2009/012790/07) a limited liability private company duly incorporated in
accordance with the laws of the Republic of South Africa;

    2.1.35

“NET1” means Net1 Applied Technologies South Africa (Pty) Ltd (Registration
Number 2002/031446/07) a limited liability private company duly incorporated in
accordance with the laws of the Republic of South Africa;

    2.1.36

“Outstanding Balance” means at any date of determination, the outstanding
balance of the Loan Amount plus all accrued and unpaid Interest owing by BEE SPV
to NET1;

    2.1.37

“Payment Date” means the date on which NET1 extends the Loan Amount to BEE SPV,
which will be used by BEE SPV to pay the Company the Subscription Price for the
BEE Shares;

    2.1.38

"Parties" means the parties to this Agreement as set out in clause 1 above, and
the term “Party” means any one of them, as the context requires;

    2.1.39

“SARB Exchange Rate” means on any date, the currency exchange rate for the
United States Dollar, against the South African Rand, published daily by the
South African Reserve Bank;

    2.1.40

“SEC” means the United States Securities and Exchange Commission;

    2.1.41

"Securities Act" means the United States Securities Act of 1933, as amended;

    2.1.42

“Shareholders Agreement” means a shareholders agreement between BEE SPV and NET1
governing their relationship in relation to CPS and transferring the security
and BEE features of this Agreement, in relation to the BEE Shares, to the
Equivalent CPS Shares, to the satisfaction of NET1, which agreement shall only
come into force and effect in the event of the Company exercising the call
option contemplated in clause 20;


--------------------------------------------------------------------------------

9

2.1.43

"Signature Date" means the date of signature of this Agreement by the Party last
signing;

    2.1.44

“Subscription Price” means 75% (seventy five percent) of the price of the common
stock of the Company, per share, as quoted on the JSE at closing on 6 December
2013, being ZAR 60.00 (sixty South African Rand), calculated as follows: ZAR
80.00 x 75%;

    2.1.45

“Target Date” means the first occasion on which the common stock of the Company
trades at the Target Price on the JSE or Nasdaq. The “Target Price” is ZAR120.00
(one hundred and twenty South African Rand) and, in respect of trades on the
Nasdaq, the trade price, in United States Dollars, shall be converted to South
African Rand at the SARB Exchange Rate for the day on which the transaction
occurs, to determine whether or not the Target Price has been reached;

    2.1.46

"Transaction Documents" means this Agreement and any written and signed
agreement among the Parties which in whole or in part regulates the issuance of
any securities to BEE SPV by the Company or which relates directly or indirectly
to the acquisition, holding, cession or disposition of shares in the Company by
BEE SPV pursuant to this Agreement; and

    2.1.47

“Trigger Event” shall bear the meaning assigned to it in clause 11.


2.2

In this Agreement -


2.2.1

clause headings and the heading of the Agreement are for convenience only and
are not to be used in its interpretation;

    2.2.2

an expression which denotes -


2.2.2.1

any gender includes the other genders;

    2.2.2.2

a natural person includes a juristic person and vice versa;

    2.2.2.3

the singular includes the plural and vice versa;

    2.2.2.4

a Party includes a reference to that Party’s successors in title and assigns
allowed at law; and

    2.2.2.5

a reference to a consecutive series of two or more clauses is deemed to be
inclusive of both the first and last mentioned clauses.


--------------------------------------------------------------------------------

10

2.3

Any reference in this Agreement to –


2.3.1

"business hours" shall be construed as being the hours between 08h30 and 17h00
on any business day. Any reference to time shall be based upon South African
Standard Time;

    2.3.2

"days" shall be construed as calendar days unless qualified by the word
"business", in which instance a "business day" will be any day other than a
Saturday, Sunday or public holiday as gazetted by the government of the Republic
of South Africa from time to time;

    2.3.3

"laws" means all constitutions; statutes; regulations; by-laws; codes;
ordinances; decrees; rules; judicial, arbitral, administrative, ministerial,
departmental or regulatory judgments, orders, decisions, rulings, or awards;
policies; voluntary restraints; guidelines; directives; compliance notices;
abatement notices; agreements with, requirements of, or instructions by any
Governmental Body; and the common law, and “law” shall have a similar meaning
and

    2.3.4

"person" means any person, company, close corporation, trust, partnership or
other entity whether or not having separate legal personality.


2.4

The words "include" and "including" mean "include without limitation" and
"including without limitation". The use of the words "include" and "including"
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it.

    2.5

Any substantive provision, conferring rights or imposing obligations on a Party
and appearing in any of the definitions in this clause 2 or elsewhere in this
Agreement, shall be given effect to as if it were a substantive provision in the
body of the Agreement.

    2.6

Words and expressions defined in any clause shall, unless the application of any
such word or expression is specifically limited to that clause, bear the meaning
assigned to such word or expression throughout this Agreement.

    2.7

Unless otherwise provided, defined terms appearing in this Agreement in title
case shall be given their meaning as defined, while the same terms appearing in
lower case shall be interpreted in accordance with their plain English meaning.


--------------------------------------------------------------------------------

11

2.8

A reference to any statutory enactment shall be construed as a reference to that
enactment as at the Signature Date and as amended or substituted from time to
time.

    2.9

Unless specifically otherwise provided, any number of days prescribed shall be
determined by excluding the first and including the last day or, where the last
day falls on a day that is not a business day, the next succeeding business day.

    2.10

If the due date for performance of any obligation in terms of this Agreement is
a day which is not a business day then (unless otherwise stipulated) the due
date for performance of the relevant obligation shall be the immediately
preceding business day.

    2.11

Where figures are referred to in numerals and in words, and there is any
conflict between the two, the words shall prevail, unless the context indicates
a contrary intention.

    2.12

The rule of construction that this Agreement shall be interpreted against the
Party responsible for the drafting of this Agreement, shall not apply.

    2.13

No provision of this Agreement shall (unless otherwise stipulated) constitute a
stipulation for the benefit of any person (stipulatio alteri) who is not a Party
to this Agreement.

    2.14

The use of any expression in this Agreement covering a process available under
South African law, such as winding-up, shall, if either of the Parties to this
Agreement is subject to the law of any other jurisdiction, be construed as
including any equivalent or analogous proceedings under the law of such other
jurisdiction.

    2.15

Any reference in this Agreement to "this Agreement" or any other agreement or
document shall be construed as a reference to this Agreement or, as the case may
be, such other agreement or document, as amended, varied, novated or
supplemented from time to time.

    2.16

In this Agreement the words "clause" or "clauses" and "annexure" or "annexures"
refer to clauses of and annexures to this Agreement.


--------------------------------------------------------------------------------

12

3

INTRODUCTION


3.1

The Company is a Florida corporation and is listed on the Nasdaq and on the JSE.

    3.2

BEE SPV wishes to acquire shares in the Company.

    3.3

The Company is prepared to issue shares to BEE SPV at a discount, to facilitate
black economic empowerment in the Republic of South Africa.

    3.4

NET1 will extend a loan to BEE SPV to enable BEE SPV to pay the Subscription
Price for the BEE Shares and BEE SPV will cede the BEE Shares to NET1 as
security for the repayment of the loan. The Loan Amount will be paid by NET1 to
the Company, at the direction of and on behalf of BEE SPV. The Company will then
immediately make a capital contribution to the equity of NET1 in the amount of
the loan.

    3.5

The BEE Parties have agreed to enter into this Agreement in order to bind
themselves to certain warranties, representations and undertakings to be given
by them in favour of the Company and its subsidiaries, including NET1.

    3.6

The Parties wish to record in writing their agreement in respect of the above
and matters ancillary thereto.


4

CONDITIONS PRECEDENT


4.1

Save for clauses 1 to 3 and clauses 16 to 32, all of which will become effective
immediately, this Agreement is subject to the fulfilment of the Conditions
Precedent that, by not later than the 31st day of January 2014 or such later
date as may be agreed between the Parties –


4.1.1

all regulatory approvals required for the implementation of the Transaction
Documents have been duly obtained, including all approvals required by the
exchange control authorities of the South African Reserve Bank;

    4.1.2

NET1 and BEE SPV conclude the Shareholders Agreement;

    4.1.3

BEE SPV and NET1 concludes a cession agreement in terms of which the BEE Shares
are ceded to NET1 in securitatem debiti for all amounts due or which may become
due to NET1 in terms of this Agreement, which cession shall be prepared by NET1
to its satisfaction; and


--------------------------------------------------------------------------------

13

4.1.4

BEE SPV signs a transfer secretary direction letter which has also been signed
by the Company’s South African register transfer secretary and one or more stock
powers as shall be requested by the Company, in each case for the purpose of
enforcing clauses 7, 11, 13 and 20 (a copy of the direction letter and stock
powers to be signed are attached hereto marked “A” and “B”, respectively).


4.2

The Parties shall use their reasonable commercial endeavours and the Parties
will co-operate in good faith to procure the fulfilment of the Conditions
Precedent as soon as reasonably possible after the Signature Date.

    4.3

The Conditions Precedent contained in clause 4.1.1 is not capable of being
waived. The remainder of the Condition Precedents may be waived by the Company
and NET1 in writing (only), prior to the due date for fulfillment.

    4.4

Unless all the Conditions Precedent have been fulfilled or waived by not later
than the date for fulfilment thereof set out in clause 4.1 (or such later date
or dates as may be agreed in writing between the Parties) the provisions of this
Agreement, save for clauses 1 to 3, and clauses 16 to 32, which will remain of
full force and effect, will never become of any force or effect and the status
quo ante will be restored as near as may be and neither of the Parties will have
any claim against the other in terms hereof or arising from the failure of the
Conditions Precedent, save for any claims arising from a breach of clause 4.2.


5

SUBSCRIPTION


5.1

BEE SPV shall subscribe for and purchase the BEE Shares and the Company agrees
to sell and issue the BEE Shares to BEE SPV, at the Subscription Price.

    5.2

All BEE Shares shall be in certificated form, unless the Company elects to issue
the BEE Shares in book-entry form, and shall be registered on the South African
branch register of the Company. In the event of any sale of any of the BEE
Shares on the basis permitted in terms of this Agreement, all exchange control
requirements of the South African Reserve Bank shall be duly complied with.

    5.3

The BEE Shares shall be issued to the BEE SPV within 60 (sixty) days of the
Payment Date.


--------------------------------------------------------------------------------

14

6

LOAN


6.1

So as to facilitate the subscription for the BEE Shares by BEE SPV, as
contemplated in this Agreement, NET1 shall lend and advance the Loan Amount to
BEE SPV. The Loan Amount may not be used for any other purpose.

    6.2

BEE SPV irrevocably authorizes NET1 to pay the Loan Amount directly to the
Company in settlement of the Subscription Price. Such payment shall be made
within 7 (seven) days of the Fulfillment Date.

    6.3

Interest shall accrue on the outstanding balance of the Loan Amount, from the
Payment Date, on a day to day basis and shall be serviced by BEE SPV on a bi-
annual basis. Accordingly the Interest shall be paid by BEE SPV to NET1 on the
last business day of each Interest Period.

    6.4

The Loan Amount shall be repaid by BEE SPV to NET1 as follows:


6.4.1

10% (ten percent) of the Loan Amount (ZAR24,600,000) shall be repaid on the
first anniversary of the Issue Date;

    6.4.2

10% (ten percent) of the Loan Amount (ZAR24,600,000) shall be repaid on the
second anniversary of the Issue Date;

    6.4.3

15% (fifteen percent) of the Loan Amount (ZAR36,900,000) shall be repaid on the
third anniversary of the Issue Date;

    6.4.4

15% (fifteen percent) of the Loan Amount (ZAR123,000,000) shall be repaid on the
fourth anniversary of the Issue Date; and

    6.4.5

the entire Outstanding Balance shall be repaid in full on the fifth anniversary
of the Issue Date.


6.5

Notwithstanding anything to the contrary herein contained, the total Outstanding
Balance will become due and payable by BEE SPV to NET1 on the first business day
after the Target Date.


7

TRANSFER RESTRICTIONS


7.1

In addition to the transfer restrictions contained in clause 13 related to
Securities Act compliance, BEE SPV further agrees that it will not during the
Lock Up Period, Dispose of in any manner (including by way of hedging or
derivative transactions or any dividend or distribution) any of the BEE Shares
that BEE SPV acquires in terms of this Agreement, except: (i) for the sole
purpose of utilizing the proceeds of a Disposal to repay the Outstanding Balance
or any portion thereof, in which event such Disposal shall be subject to the
provisions contained in clause 7.2; or (ii) in connection with a Change of
Control in accordance with clause 7.3; or (iii) pursuant to clause 7.8.


--------------------------------------------------------------------------------

15

7.2

BEE SPV shall only be entitled to sell such portion of the BEE Shares as it
needs to in order to pay any amount due in terms of this Agreement or which may
become due within 2 (two) months of it giving the Company notice of such
intended Disposal. In such event the provisions of clauses 7.4.1 to 7.4.4 shall
apply to the intended sale. In addition thereto, if the Offer is not accepted by
NET1, as contemplated in clause 7.4.4, then and in such event:


7.2.1

any sale of BEE Shares to a third party may only be concluded if (and such sale
shall be subject to):


7.2.1.1

BEE SPV instructing the buyer, irrevocably, to pay the purchase price payable to
it, pursuant to such sale, to NET1; and

    7.2.1.2

the buyer providing NET1 with a guarantee, in favour of and suitable to NET1 (in
its sole discretion), that the purchase price payable to BEE SPV pursuant to the
sale shall be paid to NET1, within 30 (thirty) days of the sale being concluded.


7.2.2

the proceeds of such sale, received by NET1 from the buyer, shall be set-off
against the Outstanding Balance and NET1 shall pay any remaining amount (after
applying such set-off) to BEE SPV.


7.3

In the event that the Board approves a proposed transaction which, if
consummated would result in a Change of Control, BEE SPV shall be entitled to
tender its BEE Shares to the offeror (in the case of a proposed Change of
Control event that involves a tender offer), or vote its BEE Shares in favour of
the transaction (in the case of a proposed Change of Control event that involves
a shareholder vote). BEE SPV agrees that the documents governing the transaction
giving rise to the Change of Control shall provide that any amounts that would
be payable to BEE SPV in respect of the BEE Shares in such transaction shall be
paid first to NET1 in such an amount as shall be sufficient to settle the
Outstanding Balance, with any excess payable to BEE SPV.

    7.4

After the expiration of the Lock Up Period, BEE SPV may only Dispose of all or
any portion of the BEE Shares in terms of this clause 7.4.


--------------------------------------------------------------------------------

16

7.4.1

If BEE SPV intends to Dispose of any BEE Shares, then at least 30 (thirty) and
not more than 60 (sixty) days prior to the date of any anticipated Disposal, BEE
SPV shall notify the Company in writing that it intends to effect such Disposal,
stating the amount of proceeds it desires to obtain therefrom. The said notice
shall be deemed to be an irrevocable offer by BEE SPV to sell to the Company
such number of BEE Shares as would produce the amount of proceeds specified in
the notice (“Offer”).

    7.4.2

The Offer shall be open for and the Company shall have 30 (thirty) calendar days
from the date it receives such notice to accept the Offer and elect to purchase
all or a portion of such BEE Shares from BEE SPV. If the Company accepts the
Offer, the BEE SPV shall transfer the relevant BEE Shares to the Company within
the succeeding 10 (ten) calendar days and the Company shall pay the purchase
price in respect thereof within 30 (thirty) days of such transfer.

    7.4.3

The purchase price shall be the Fair Market Value of the BEE Shares or such
lesser amount as may be agreed between the Company and the BEE SPV.

    7.4.4

If the Offer is not accepted, then and in such event the BEE SPV shall be
entitled to Dispose of the BEE Shares offered within 60 (sixty) days of expiry
of the Offer, provided that it shall not sell the said shares on terms better
than that on which it was available for purchase by the Company pursuant to the
Offer. If BEE SPV does not conclude the Disposal within 60 (sixty) days, then
and in such event the provisions of this clause 7.4 shall again have to be
complied with before any other Disposal may be effected.


7.5

Any share certificates representing the BEE Shares will bear legends reflecting
the transfer restrictions imposed by this Agreement and the Securities Act.

    7.6

Any certificates representing the BEE Shares shall remain in the possession of
the Company secretary and shall only be released to BEE SPV in connection with a
Disposal by BEE SPV of some or all of its BEE Shares in compliance with the
provisions of this Agreement. If BEE SPV desires to Dispose of only a portion of
its BEE Shares, it shall inform the Company as to the number of BEE Shares to be
Disposed of and the number of BEE Shares to be retained. In order to facilitate
the Disposal, the Company will cancel the certificates for the BEE Shares then
owned by BEE SPV and issue one or more new certificates evidencing the number of
BEE Shares to be Disposed of by BEE SPV and one or more new certificates
evidencing the number of BEE Shares to be retained by BEE SPV.


--------------------------------------------------------------------------------

17

7.7

BEE SPV shall, as a condition also to the issuance of any new certificates, but
in any event as may be requested by the Company from time to time, execute such
additional stock powers as the Company shall request in order to enable the
Company to enforce the provisions of clause 11 and 13.1 in respect of BEE SPV’s
remaining BEE Shares.

    7.8

After repayment of all amounts owing by BEE SPV to NET1 and the Company pursuant
to this Agreement, BEE SPV shall be entitled to use the BEE Shares as collateral
for any finance required by it.


8

BEE CREDENTIALS


8.1

The BEE Parties hereby, jointly and severally, warrant, represent and undertake
to the Company that –


8.1.1

during the period extending from the Signature Date up to and including the day
on which BEE SPV ceases to be a shareholder in the Company –


8.1.1.1

BEE SPV's authorised share capital, except to the extent that the Company in
writing agrees otherwise, will comprise 5000 (five thousand) ordinary shares of
no par value;

    8.1.1.2

BEE SPV will be a Black Company; and

    8.1.1.3

any BEE certificate issued in respect of BEE SPV will confirm that BEE SPV is a
Level 1 BEE contributor;


8.1.2

no person who has any direct or indirect interest in a business in direct
competition with the Business will, for so long as BEE SPV is a shareholder in
the Company, without the prior written consent of the Company on each occasion,
directly or indirectly have any interest of whatsoever nature in BEE SPV,
including as a holder of any shares, regardless of class, or as a holder of
debentures, regardless of class, or as a holder of any voting rights, or as a
lender or provider of any funding or as an advisor, consultant, contractor,
beneficiary or otherwise; and

    8.1.3

only persons elected by and as representatives of the BEE Shareholders will be
directors of BEE SPV, all such directors shall be Black People and no person
shall be appointed as a director of BEE SPV without the prior consent in writing
of the Company.


--------------------------------------------------------------------------------

18

8.2

If any event occurs or any circumstance arises which constitutes a breach or
which is reasonably expected to result in a breach of any of the provisions of
this clause 8, each of the BEE Parties shall immediately give notice thereof to
the Company upon becoming aware of such event or circumstance. For this purpose,
as soon as such event or circumstance comes to the knowledge of any director of
BEE SPV, BEE SPV shall be deemed to have knowledge of the event or circumstance
in question.


9

RING-FENCING


9.1

No person or entity will become a BEE Shareholder until such person or entity
has signed a deed of adherence in a form acceptable to the Company binding
itself to the provisions of this Agreement and the other Transaction Documents
and all such persons will be either Black Entities or Black People.

    9.2

If any event occurs or any circumstance arises which constitutes a breach or
which is reasonably expected to result in a breach of any provisions of this
clause 9, each of the BEE Parties shall immediately give notice thereof to the
Company upon becoming aware of such event or circumstance. For this purpose, as
soon as such event or circumstance comes to the knowledge of any director of BEE
SPV, BEE SPV shall be deemed to have knowledge of the event or circumstance in
question.


10

RESTRICTIONS ON DISPOSAL OF BEE SPV SHARES

   

The BEE Shareholders shall not at any time, subject to clause 18, without the
prior written consent of the Company (which consent may be granted or withheld
in the Company’s sole and absolute discretion), Dispose of all or any of its
shares in or loan claims against BEE SPV.

    11

FORCED SALE PROVISIONS


11.1

If a "Trigger Event" (as hereinafter contemplated) occurs, all the BEE Shares
held by BEE SPV shall be made available for sale to the Company and/or to any
other person nominated by the Company as contemplated in and in the manner set
out in the remaining provisions of this clause 11. For the purpose of this
clause 11, a "Trigger Event" shall be deemed to have occurred if any one or more
of the following events occur and provided, within 60 (sixty) days of the
Company first becoming aware of such occurrence, the Company gives notice to BEE
SPV that the provisions of this clause 11 are being invoked (a "Trigger Event
Notice") –


--------------------------------------------------------------------------------

19

11.1.1

BEE SPV or any of the BEE Shareholders breaches any provision of any of the
Transaction Documents, in any manner other than as contemplated in clause
11.1.8;

    11.1.2

the common stock of the Company trades at or below R60.00 (sixty South African
Rand) on the JSE or the equivalent trading price on Nasdaq, based on the SARB
Exchange Rate on such date;

    11.1.3

BEE SPV makes or attempts to make or recommends any offer of compromise with its
creditors generally;

    11.1.4

any of the assets of BEE SPV, or any of the issued shares or any other economic
or voting interest in BEE SPV, are subjected to judicial attachment;

    11.1.5

BEE SPV commits an act which if committed by a natural person, would constitute
an act of insolvency in terms of section 8(c),(d),(g) or (h) of the Insolvency
Act, No 24 of 1936;

    11.1.6

BEE SPV fails to satisfy any judgment or any arbitration award granted or made
against it within 7 (seven) days of the date on which such judgment or
arbitration award is granted or made;

    11.1.7

BEE SPV is wound up, whether provisionally or finally, or a resolution is passed
by the board of directors of BEE SPV resolving that BEE SPV voluntarily begin
business rescue proceedings and be placed under supervision in terms of the Act
(whether or not such resolution is subsequently withdrawn, superseded or set
aside), or a court makes an order placing BEE SPV under supervision and
commencing business rescue proceedings in terms of the Act (whether or not such
order is subsequently set aside); or

    11.1.8

BEE SPV fails to pay any amount due and payable to NET1 in accordance with this
Agreement.


11.2

The consideration payable for the BEE Shares, in the event of a sale
contemplated in this clause 11 ("Forced Sale Price") shall be:


11.2.1

the Fair Market Value thereof or the Subscription Price, whichever is the lower,
pursuant to a sale triggered by an event contemplated in clauses 11.1.1 to
11.1.7; and

    11.2.2

the Fair Market Value pursuant to a sale triggered by an event contemplated in
clause 11.1.8.


--------------------------------------------------------------------------------

20

11.3

Upon the giving of a Trigger Event Notice to it, BEE SPV shall be deemed to have
made an irrevocable offer to sell the BEE Shares at the Forced Sale Price to the
Company and/or to any other party or parties as nominated by the Company in its
discretion ("Deemed Forced Offer").

    11.4

The Company shall, if it wishes to accept the Deemed Forced Offer, either for
its own benefit and/or for the benefit of any party or parties so selected by
the Company, give notice to that effect to BEE SPV within 90 (ninety) days of
the giving of the Trigger Event Notice ("Acceptance Notice"). The Acceptance
Notice shall –


11.4.1

to the extent that the Deemed Forced Offer is accepted on behalf of more than 1
(one) party, specify the name of each party;

    11.4.2

if the Deemed Forced Offer is accepted on behalf of 1 (one) party only and that
party is not the Company, specify the name of such party; and

    11.4.3

specify the amount of the BEE Shares in respect of which the offer is accepted
and being purchased by the purchaser, or each purchaser, as the case may be.


11.5

To the extent that the Company accepts the Deemed Forced Offer wholly or
partially for the benefit of 1 (one) or more parties selected by the Company,
the Company shall be regarded as acting as an agent for such party or parties,
and not as a principal and the Company shall have no liability to BEE SPV
arising out of or in connection with the resulting sale or sales.

    11.6

Upon acceptance by the Company of the Deemed Forced Offer in accordance with the
provisions of clause 11.4, whether such acceptance is wholly for the benefit of
the Company or wholly for the benefit of any party selected by the Company or
partially for the benefit of the Company and/or any one or more of such selected
parties ("Forced Sale Purchasers") –


11.6.1

a sale shall automatically come into existence in terms of which BEE SPV sells
the BEE Shares at the Forced Sale Price to the Forced Sale Purchasers in the
proportions set out in the Acceptance Notice; and

    11.6.2

BEE SPV shall be obliged, on delivery to it of the Acceptance Notice, to
transfer such BEE Shares to the Forced Sale Purchasers in the proportions set
out in the Acceptance Notice and the Board is irrevocably authorized by BEE SPV
to utilize any of the stock powers or the transfer secretary direction letter,
signed by the BEE SPV in accordance with clause 4.1.4, to effect such transfer.


--------------------------------------------------------------------------------

21

11.6.3

the Forced Sale Price shall be payable within 30 (thirty) days of the transfer
having been effected.


11.7

In the event that the BEE Shares are purchased pursuant to the provisions of
this clause 11, save pursuant to an event contemplated in clause 11.1.8, BEE SPV
shall on the date of transfer of the BEE Shares fully discharge the entire
Outstanding Balance and in this regard expressly authorizes each party which has
purchased such BEE Shares or any portion thereof to pay so much of the Forced
Sale Price as is necessary to discharge the entire Outstanding Balance plus to
satisfy any and all South African and United States tax liability which may be
incurred by the Company or any of its subsidiaries in connection with the
purchase of the BEE Shares as contemplated in this clause 11.7 (for which BEE
SPV shall be liable), to NET1, with the excess, if any, to be paid to BEE SPV.

    11.8

Notwithstanding anything to the contrary herein contained, on every occasion
that an event contemplated in clause 11.1.8 occurs:


11.8.1

The Company shall only be entitled to accept the Deemed Forced Offer in respect
of and purchase such amount of BEE Shares which would raise sufficient proceeds
(i) to settle that portion of the Loan Amount and Interest as shall be due and
owing by the BEE SPV to NET1 at the time of the Acceptance Notice; plus (ii) to
satisfy any and all South African and United States tax liability which may be
incurred by the Company or any of its subsidiaries in connection with the
purchase of the BEE Shares pursuant to this clause 11.8; and

    11.8.2

BEE SPV expressly authorizes each party which has purchased such BEE Shares or
any portion thereof to pay so much of the Forced Sale Price as is necessary to
discharge the payment to NET1 of all amounts specified in clause 11.8.1.


12

BEE COMPLIANCE CERTIFICATE


12.1

The Company shall from time to time, and at least once a year, be entitled (but
not obliged) to require the preparation, issue and delivery to the Company of a
BEE Compliance Certificate.


--------------------------------------------------------------------------------

22

12.2

Subject to the provisions of clause 18, the BEE Parties agree and undertake, at
their own cost and expense, to procure such preparation, issue and delivery of a
BEE Compliance Certificate within 45 (forty five) days of the Company giving
notice to the BEE Shareholders requiring the same. The BEE Parties further agree
and undertake to co-operate fully and without unreasonable delay with the person
designated from time to time to issue a BEE Compliance Certificate and, in
particular, agree and undertake to provide such person and its agents and
employees –


12.2.1

full and unrestricted access to the directors, officers, employees, advisors and
auditors, as well as to all records and data (whether stored electronically or
otherwise and whether in the possession of others) of BEE SPV so as to enable
such parties to carry out thorough and complete investigations in connection
with the issue of the applicable BEE Compliance Certificate; and

    12.2.2

with all information and all documents requested by such parties for the purpose
of enabling them to carry out thorough and complete investigations in connection
with the issue of the applicable BEE Compliance Certificate.


12.3

Any dispute in relation to the contents of and/or the findings set out in a BEE
Compliance Certificate shall be referred to and settled by arbitration in
accordance with the provisions of clause 22, except that such arbitration shall
(to the extent possible) be finalised within 30 (thirty) days.

    12.4

The Company shall be entitled to all information of any nature whatsoever
relating to the ultimate ownership and shareholding structure of BEE SPV and
each of the BEE Shareholders so that the Company and its advisors are able at
any time to ensure that the requirements of the BEE Codes are complied with and
that the ultimate ownership of BEE SPV is transparent and fully justifiable from
the point of view of the BEE Codes. If at any time there is any change in the
shareholding of any of the BEE Shareholders (direct or indirect) or in the
shareholding of any shareholder or ultimate shareholder of any of the BEE
Shareholders (direct or indirect) then each BEE Shareholder undertakes forthwith
upon the occurrence of such change to notify the Company thereof in writing. The
relevant BEE Shareholder shall ensure that no such change will be prejudicial to
the Company and no such change will have a detrimental effect on the BEE status
of the Company or of BEE SPV.


--------------------------------------------------------------------------------

23

13

MATTERS RELATING TO US SECURITIES AND COMPETITION LAWS


13.1

Compliance with Securities Act


13.1.1

Each of the BEE Parties acknowledges that the Company may, in its discretion,
elect not to register the sale of the BEE Shares in terms of this Agreement
under the Securities Act and that if not so registered, the sale of the BEE
Shares will be made in reliance on an exemption from registration contained in
Regulation S under the Securities Act for offers and sales made outside of the
United States.

    13.1.2

Each of the BEE Parties represents and warrants that it is and at the time that
BEE SPV acquires the BEE Shares in terms of this Agreement, it will be –


13.1.2.1

outside the United States;

    13.1.2.2

not a US person, as defined in Regulation S; and

    13.1.2.3

not acquiring the BEE Shares on behalf of or for the account of or benefit of, a
US person.


13.1.3

Each of the BEE Parties agrees that it will not engage in hedging transactions
with respect to the BEE Shares.

    13.1.4

BEE SPV agrees that it will not offer, sell, pledge, transfer or otherwise
dispose of any BEE Shares except pursuant to an effective registration statement
under the Securities Act or in compliance with all the requirements of an
available exemption from registration thereunder (together with an opinion of
counsel satisfactory to the Company that registration is not required). BEE SPV
further acknowledges that any BEE Shares which are issued in certificated form
may bear a legend to the foregoing effect.

    13.1.5

The Company may in its sole discretion elect to register the sale of the BEE
Shares to BEE SPV and/or the resale of some or all of the BEE Shares by BEE SPV
in terms of this Agreement under the Securities Act. If the Company elects to
effect such registration, then the BEE Parties undertake to provide the Company
will all information about the BEE Parties that may be required to be included
in any prospectus supplement relating to such sale or resale and the BEE Parties
warrant that such information provided to the Company for use in such prospectus
supplement will be true and correct in all material respects.


--------------------------------------------------------------------------------

24

13.2

Compliance with Exchange Act

   

The BEE Parties acknowledge that the Company’s common stock is registered under
the Exchange Act, which provides, among other things, that –


13.2.1

beneficial owners (as defined in the Exchange Act and the SEC’s rules
thereunder) of more than 5% (five percent) of the Company’s outstanding shares
of common stock may be required to make filings with the SEC pursuant to
Regulation 13D/G under the Exchange Act; and

    13.2.2

directors, officers and holders of more than 10% (ten percent) of the Company’s
outstanding shares of common stock must file with the SEC ownership and
transaction reports pursuant to Section 16(a) of the Exchange Act and become
subject to the short-swing liability provisions of Section 16(b) of the Exchange
Act.


13.3

Compliance with Competition Laws

   

Each of the BEE Parties acknowledges that it may be required to comply with
notice and other relevant provisions of the U.S. Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act") and agrees that it will
comply with the applicable requirements of the HSR Act prior to any of the BEE
Shares being issued to the BEE SPV.

    13.4

No Reliance on Company regarding U.S. Laws

   

Each of the BEE Parties acknowledge that it will seek its own legal advice with
regard to its compliance with U.S. laws and that it is not relying on the
Company, its subsidiaries, or its U.S. Counsel for such advice.


14

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   

The Company hereby represents and warrants to BEE SPV as follows -


14.1

Organisation, Good Standing and Qualification

   

The Company and each of its subsidiaries has been duly incorporated and is
validly existing as a corporation under the laws of the jurisdiction of its
organisation, with the corporate power and authority to own its property and
conduct its business as it is currently conducted. Each of the Company and its
subsidiaries is qualified to do business as a foreign corporation in each
jurisdiction where the conduct of its business requires such qualification,
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.


--------------------------------------------------------------------------------

25

14.2

Authorisation; Binding Obligations

   

The Company has the corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement by the Company have been
duly authorised by all necessary corporate action. This Agreement is valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as may be limited by (a) applicable
bankruptcy, insolvency, reorganisation, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (b) general
principles of equity that restrict the availability of equitable remedies.

    14.3

Validity of BEE Shares

   

The BEE Shares will be validly issued, fully paid and non-assessable under the
Florida Business Corporation Act.

    14.4

Compliance with Instruments and Laws

   

The execution and delivery of this Agreement by the Company, and the performance
by the Company of its obligations hereunder will not result in any violation by
the Company of its articles of incorporation or any material agreement, law or
court order to which the Company or its subsidiaries are bound.

    14.5

No Material Litigation

   

Except as disclosed in the Company’s periodic reports filed with the SEC,
neither the Company nor any of its subsidiaries is a party to any material legal
proceedings which could reasonably be expected to have a material adverse effect
on the Company and its subsidiaries, taken as a whole.


15

REPRESENTATIONS AND WARRANTIES OF BEE SPV

   

The BEE Parties hereby represents and warrants to the Company as of the date of
this Agreement as follows –


--------------------------------------------------------------------------------

26

15.1

Organisation, Good Standing and Qualification

   

Each of the BEE Parties has been duly incorporated and is validly existing as a
corporation under the laws of the Republic of South Africa, with the corporate
power and authority to own its property and conduct its business as it is
currently conducted.

    15.2

Authorisation, Binding Obligations

   

Each of the BEE Parties has the power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement by the BEE Parties have been duly authorised
by all necessary corporate action. This Agreement is a valid and binding
obligation of the BEE Parties enforceable against the BEE Parties in accordance
with its terms, except as may be limited by –


15.2.1

applicable insolvency or other laws of general application affecting enforcement
of creditors’ rights; and

    15.2.2

general principles of equity that restrict the availability of equitable
remedies.


15.3

Compliance with Instruments and Laws

   

The execution and delivery of this Agreement by the BEE Parties, and the
performance by each of the BEE Parties of its obligations hereunder will not
result in any violation by the BEE Parties of its memoranda of incorporation.

    15.4

No Material Litigation

   

BEE SPV is not a party to any legal proceedings.


16

CONFIDENTIALITY AND RESTRAINT UNDERTAKINGS


16.1

BEE SPV acknowledges that for so long as it is a shareholder in the Company, BEE
SPV will be exposed and have access to, and will learn of certain Confidential
Information.

    16.2

The BEE Shareholders acknowledges that for so long as BEE SPV is a shareholder
in the Company and any of the BEE Shareholders is a shareholder of BEE SPV, the
BEE Shareholders will be exposed and have access to, and will learn of certain
Confidential Information.


--------------------------------------------------------------------------------

27

16.3

Each of the BEE Parties acknowledges further that the confidentiality
undertakings given by it in terms of this Agreement and the restraints imposed
on it in terms of this clause 16 are reasonable and necessary in order for the
Company and its subsidiaries and to protect their respective proprietary rights
and interests.

    16.4

Each of the BEE Parties irrevocably and unconditionally agrees and undertakes in
favour of the Company –


16.4.1

not to use the Confidential Information, whether directly or indirectly –


16.4.1.1

for its own benefit; or

    16.4.1.2

for the benefit of any person other than the Company;


16.4.2

to treat and safeguard the Confidential Information as strictly private and
confidential;

    16.4.3

not to use, disclose or divulge, directly or indirectly, the Confidential
Information in any manner to any third party for any reason or purpose
whatsoever without the prior written consent of the Company, which consent may
be granted or withheld in the sole and absolute discretion of the Company;

    16.4.4

not to decompile, disassemble or reverse engineer or otherwise modify, adapt,
alter or vary the whole or any part of the Confidential Information; and

    16.4.5

to take all such steps as may be reasonably necessary to prevent Confidential
Information from falling into the hands of unauthorised third parties and, to
the extent that any Confidential Information is disclosed to any of its
directors, other staff or representatives, to ensure that such individuals are
familiar with the restrictions contained in this Agreement and abides by the
terms contained in this clause 16.


16.5

Subject to the provisions of clause 16.8, the undertakings given by each of the
BEE Parties in clause 16.4 shall not apply to any Confidential Information which
–


16.5.1

is or becomes generally available to the public other than by the negligence or
default of BEE SPV or of the BEE Shareholders or by the breach of this clause 16
by the BEE Shareholders or BEE SPV;


--------------------------------------------------------------------------------

28

16.5.2

has been supplied to the party to whom it is disclosed by a third party who is
under no obligation to maintain such information in confidence; or

    16.5.3

is disclosed pursuant to a requirement or request by operation of law, to the
extent of compliance with such requirement or request only and not for any other
purpose,

provided that –

16.5.4

the onus shall at all times rest on the BEE Shareholders or BEE SPV, as the case
may be, to establish that such information falls within such exclusions;

    16.5.5

information shall not be deemed to be within the foregoing exclusions merely
because such information is embraced by more general information in the public
domain or in the possession of the BEE Shareholders or BEE SPV; and

    16.5.6

any combination of features shall not be deemed to be within the foregoing
exclusions merely because individual features are in the public domain or in the
possession of the BEE Shareholders or BEE SPV, but only if the combination
itself is in the public domain or in the possession of the BEE Shareholders or
BEE SPV.


16.6

The determination of whether information is Confidential Information shall not
be affected by whether or not such information is subject to, or protected by,
common law or statute related to copyright, patent, trademarks or otherwise.

    16.7

If any of the BEE Parties are uncertain as to whether any information is
Confidential Information, the BEE Shareholders or BEE SPV, as the case may be,
shall treat such information as confidential until the contrary is agreed in
writing by the Company and by the Company.

    16.8

In the event that either the BEE Shareholders or BEE SPV is required to disclose
any Confidential Information pursuant to clause 16.5.3, it shall -


16.8.1

notify the Company thereof prior to disclosure, if possible;

    16.8.2

take all such steps to limit the disclosure to the extent that it lawfully and
reasonably can, except to the extent that the Company waive the taking of any or
all such steps;

    16.8.3

afford the Company a reasonable opportunity, if possible, to intervene in the
proceedings;


--------------------------------------------------------------------------------

29

16.8.4

comply with the reasonable requests of the Company as to the manner and terms of
any such disclosure.


16.9

Each of the BEE Parties hereby undertakes to the Company that neither it nor any
party which controls it will, either alone or jointly or together with any other
person –


16.9.1

directly or indirectly encourage or entice or persuade or induce any client or
customer of the Company or its subsidiaries to take its customers or clientele
away from the Company or its subsidiaries, or cause or assist in causing any of
the foregoing to take place; and/or

    16.9.2

directly or indirectly discourage or dissuade any person from referring or
continuing to refer its customers or business to the Company or its
subsidiaries, or cause or assist in causing any of the foregoing to take place.


16.10

Each of the BEE Parties undertakes to the Company that it will not, either alone
or jointly or together with any other person, be interested or engaged, directly
or indirectly, including but not limited to being a proprietor, partner,
director, shareholder, member of a syndicate or close corporation or advisor (in
any way) in or with any entity which is engaged in any business in direct
competition with the Business in the Republic of South Africa (the "Territory").

    16.11

The undertakings given and the restraints imposed on the BEE Parties in terms of
clauses 16.4 to 16.8.4 shall continue indefinitely. The undertakings given and
the restraints imposed on the BEE Parties in terms of clauses 16.9 and 16.10,
shall be subject to clause 18.

    16.12

Each of the undertakings and restrictions in clauses 16.9 and 16.10 shall be
regarded as a distinct and severable covenant, in respect of –


16.12.1

each of the months falling within the period of the restraint;

    16.12.2

each city and town within the Territory;

    16.12.3

each activity falling within the ambit of the Business; and

    16.12.4

each capacity which the BEE Shareholders or BEE SPV is prohibited from holding
in terms of this Agreement.


--------------------------------------------------------------------------------

30

16.13

The Company acknowledges that the undertakings and restrictions set out above
will apply equally to it with regard to any confidential information relating to
the business of BEE SPV or the business of any of the BEE Shareholders to the
extent that such confidential information comes into the possession of the
Company pursuant to the implementation of the Transaction Documents.


17

ANTI-CORRUPTION CONTROLS AND BUSINESS PRACTICES


17.1

None of the BEE Parties shall, and the BEE Shareholders shall procure that BEE
SPV does not, do or perform any act which is contrary to any laws of the
Republic of South Africa or to any applicable U.S. laws, including the Foreign
Corrupt Practices Act of 1977.

    17.2

The BEE Parties warrant and undertake that they have instituted and maintained,
and will continue to maintain, adequate appropriate policies, procedures and
controls designed to ensure continued compliance with all applicable anti-
corruption laws, including the Foreign Corrupt Practices Act of 1977.

    17.3

Without in any way detracting from any warranties, representations and
undertakings referred to elsewhere in this Agreement but subject to the
provisions of clause 18, each of the BEE Parties represents, warrants and agrees
to the following:


17.3.1

Compliance with Anti-Corruption Laws

   

Each of the BEE Parties warrants and represents that it nor any of its
respective directors, officers, employees, partners, agents or other person
representing it has made or promised to make or transferred, and agrees that
none of the foregoing persons will make or promise to make or transfer, in
connection with the obligations contemplated by the Transaction Documents or in
connection with any other business transactions involving the Company or any of
its subsidiaries, any payment or anything of value, directly or indirectly –


17.3.1.1

to any officer or employee of a Governmental Body (including officers or
employees of entities owned or controlled by any Government Body) or public
international organisations;

    17.3.1.2

to any political party, official of a political party or candidate;


--------------------------------------------------------------------------------

31

17.3.1.3

any other person, under circumstances in which the BEE Parties, or their
respective directors, officers, employees, partners, agents or other person
representing it know, or have reason to know, that all or any portion of such
money or thing of value will be offered or given, directly or indirectly, to any
of the foregoing, or

    17.3.1.4

any person, company, partnership or other legal entity;


for the purpose of improperly obtaining, retaining or directing business or to
secure or obtain any improper business advantage, or to seek to induce a person
to perform improperly any function which is of a public nature, connected with
business, undertaken in the course of a person's employment, or a function by or
on behalf of a body of persons. The intention being that no payments or
transfers of value shall be made which have the purpose or effect of public or
commercial bribery, acceptance of or acquiescence in extortion, kickbacks or
other unlawful or improper means of obtaining business.

    17.3.2

Government Ownership, Change in Ownership or Control

   

Each of the BEE Parties warrants and represents that to the best of its
knowledge as at the Signature Date, no director of BEE SPV and no employee of
BEE SPV, or other person who will be involved in fulfilling the obligations of
the BEE Shareholders and/or BEE SPV under the Transaction Documents is a
Government Official, political party official or candidate, or a Close Family
Member of such an official or candidate. If, whilst BEE SPV is a shareholder in
the Company, there is a change in any of the matters or facts warranted or
represented in terms of this clause 17.3.2, the BEE Parties agree to disclose
such change in writing to the Company and the Company within 7 (seven) days of
the change occurring. For the purposes of this clause 17.3.2 –


17.3.2.1

"Government Official" means any officer or employee of any Governmental Body or
any department, agency or instrumentality thereof, or of any entity which is
owned or controlled by a Governmental Body, or of any public international
organisation;

    17.3.2.2

"Close Family Member" means the individual's spouse; the individual's and the
spouse's grandparents, parents, siblings, children, nieces, nephews, aunts,
uncles and first cousins; the spouse of any of these people; and any other
individuals who share the same household with the Government Official.


--------------------------------------------------------------------------------

32

17.3.3

FCPA Questionnaire

   

The Company may from time to time request any of the BEE Parties to deliver to
the Company a FCPA Questionnaire, duly completed by such director, officer,
trustee, member or shareholder of any of the BEE Parties or any of its
subsidiaries as may be identified by the Company. Each of the BEE Parties shall
procure that the director, officer, trustee, member or shareholder identified by
the Company duly completes the FCPA Questionnaire and shall deliver the
completed FCPA Questionnaire to the Company within 14 (fourteen) days of the
request. “FCPA Questionnaire” means the document attached hereto marked “C”,
provided that the Company may include such additional information as it may
consider necessary or relevant from time to time.

    17.3.4

Accuracy of Disclosures

   

Each of the BEE Parties represents, warrants and undertakes that all material
information provided by BEE SPV or by the BEE Shareholders to the Company, or to
be provided to the Company, is and shall be accurate and complete in all
material respects, including but not limited to any information contained any
FCPA Questionnaire procured by the BEE Parties.


18

DURATION OF THE UNDERTAKINGS AND RESTRICTIONS

   

The obligations and restrictions placed on the BEE Parties, as well as the
agreements of and the undertakings and warranties given by the BEE Parties, in
terms of clauses 9.1, 10, 12, 13.1.2, 16.9, 16.10 and 17, shall be regarded as
having been imposed on or given by -


18.1

each of the BEE Shareholders from the Signature Date and throughout any period
during which –


18.1.1

BEE SPV is a shareholder in the Company; and

    18.1.2

such BEE Shareholder holds any shares in BEE SPV; and


18.2

BEE SPV with respect to the period from the Signature Date until the date that
BEE SPV is no longer a shareholder in the Company pursuant to the disposal of
all shares acquired pursuant to this Agreement.


--------------------------------------------------------------------------------

33

19

AUDIT


19.1

Each of the BEE Parties agrees that it will allow the Company and/or the
Company’s representatives to audit it to determine compliance with laws and the
terms of the Transaction Documents, which shall include, but not be limited to –


19.1.1

providing within 7 (seven) days of request therefore, all necessary information
and access necessary for the representatives of the Company and/or the Company
to audit its books and records with respect to –


19.1.1.1

its ownership; and

    19.1.1.2

any of the BEE Parties’ activities related to performance under and compliance
with any of the Transaction Documents; and


19.1.2

cooperating with Company, its counsel or its designees in connection with any
existing or future investigation, litigation or inquiry by any state, federal,
foreign or private entity relating to this Agreement and any matter in which BEE
Parties was involved or has knowledge. In each case, such cooperation includes
all assistance that Company reasonably requests. Failure to cooperate will be
deemed a material breach of this Agreement.


19.2

The rights of the Company and/or of the Company to conduct such audits in
relation to –


19.2.1

each of the BEE Shareholders shall continue to apply for a period of 5 (five)
years after it ceases to be a member of BEE SPV or BEE SPV ceases to be a
shareholder in the Company, whichever first occurs; and

    19.2.2

BEE SPV shall continue to apply for a period of 5 (five) years after BEE SPV
ceases to be shareholder in the Company.


20

CALL OPTION


20.1

The Company may, at any time after the Issue Date, call on the BEE SPV to
either: (i) exchange the BEE Shares held by it for the Equivalent CPS Shares; or
(ii) sell the BEE Shares to the Company at Fair Market Value; by giving BEE SPV
written notice (“Call Notice”).

    20.2

Upon receipt of the Call Notice, BEE SPV shall immediately transfer the BEE
Shares held by it to the Company and the Board is irrevocably authorized by BEE
SPV to utilize any of the stock powers or transfer secretary direction letter,
signed by the BEE SPV in accordance with clause 4.1.4, to effect such transfer.


--------------------------------------------------------------------------------

34

20.3

Within 30 (thirty) days of the transfer contemplated in clause 20.2, the Company
shall procure that NET1 issues the Equivalent CPS Shares to BEE SPV, in exchange
for the BEE Shares so transferred (if option 20.1(i) was elected),
alternatively, if the BEE SPV elected to rather sell its shares to the Company
pursuant to clause 20.1(ii), pay the proceeds from such sale, less any amount
owing to either the Company or NET1 by BEE SPV, to BEE SPV.

    20.4

In the event of a sale contemplated in clause 20.1(ii), the Company is
irrevocably authorized to apply set-off of any amount due to the Company by SPV
against any proceeds from such sale due to BEE SPV and to furthermore pay the
remaining proceeds (after applying such set-off) to NET1 in settlement (partly
or fully) of any amount owing by BEE SPV to NET1.


21

BREACH


21.1

In the event of any of the Parties ("Defaulting Party") committing a breach of
any of the terms of this Agreement prior to the Issue Date and failing to remedy
such breach within a period of 10 (ten) days after receipt of a written notice
from another Party ("Aggrieved Party") calling upon the Defaulting Party so to
remedy, then the Aggrieved Party shall be entitled (in addition to any other
remedies which may be available to the Aggrieved Party pursuant to any of the
Transaction Documents), at its sole discretion and without prejudice to any of
its other rights in law, either to claim specific performance of the terms of
this Agreement or to cancel this Agreement forthwith and without further notice,
and in either case to claim and recover damages from the Defaulting Party.

    21.2

The Parties agree that any costs awarded will be recoverable on an attorney-and-
own-client scale unless the Court specifically determines that such scale shall
not apply, in which event the costs will be recoverable in accordance with the
High Court tariff, determined on an attorney-and-client scale.

    21.3

No Party shall be entitled to cancel this Agreement for breach, after the Issue
Date.


22

DISPUTE RESOLUTION


22.1

In the event of there being any dispute or difference between the Parties
arising out of this Agreement, the said dispute or difference shall on written
demand by either Party be submitted to arbitration in Johannesburg in accordance
with the AFSA rules, which arbitration shall be administered by AFSA.


--------------------------------------------------------------------------------

35

22.2

Should AFSA, as an institution, not be operating at that time or not be
accepting requests for arbitration for any reason, then the arbitration shall be
conducted in accordance with the AFSA rules for commercial arbitration (as last
applied by AFSA) before an arbitrator appointed by agreement between the parties
to the dispute or failing agreement within 10 (ten) business days of the demand
for arbitration, then any party to the dispute shall be entitled to forthwith
call upon the chairperson of the Johannesburg Bar Council to nominate the
arbitrator, provided that the person so nominated shall be an advocate of not
less than 10 (ten) years standing as such. The person so nominated shall be the
duly appointed arbitrator in respect of the dispute. In the event of the
attorneys of the parties to the dispute failing to agree on any matter relating
to the administration of the arbitration, such matter shall be referred to and
decided by the arbitrator whose decision shall be final and binding on the
parties to the dispute.

    22.3

Any party to the arbitration may appeal the decision of the arbitrator or
arbitrators in terms of the AFSA rules for commercial arbitration.

    22.4

Nothing herein contained shall be deemed to prevent or prohibit a party to the
arbitration from applying to the appropriate court for urgent relief or for
judgment in relation to a liquidated claim.

    22.5

Any arbitration in terms of this clause 22 (including any appeal proceedings)
shall be conducted in camera and the Parties shall treat as confidential details
of the dispute submitted to arbitration, the conduct of the arbitration
proceedings and the outcome of the arbitration.

    22.6

This clause 22 will continue to be binding on the Parties notwithstanding any
termination or cancellation of the Agreement.

    22.7

The Parties agree that the written demand by a party to the dispute in terms of
clause 22.1 that the dispute or difference be submitted to arbitration, is to be
deemed to be a legal process for the purpose of interrupting extinctive
prescription in terms of the Prescription Act, 1969.


23

NOTICES AND DOMICILIA


23.1

The Parties select as their respective domicilia citandi et executandi the
following physical addresses, and for the purposes of giving or sending any
notice provided for or required under this Agreement, the said physical
addresses as well as the following telefax numbers -


--------------------------------------------------------------------------------

36

Name Physical Address Telefax       The Company and 4th Floor, President Place
011 880 7080 NET1       Cnr Jan Smuts Avenue and     Bolton Road     Rosebank  

 

Marked for the attention of: Herman Kotzé             Name Physical Address
Telefax       BEE SPV 37 Wantage Road 086 721 4936   Parkwood     2196  

 

Marked for the attention of: Khomotso Brian Mosehla

          Name Physical Address Telefax       Mosomo 37 Wantage Road 086 721
4936   Parkwood     2196  


Marked for the attention of: Khomotso Brian Mosehla

   

provided that a Party may change its domicilium or its address for the purposes
of notices to any other physical address or telefax number by written notice to
the other Party to that effect. Such change of address will be effective 5
(five) business days after receipt of the notice of the change.

    23.2

All notices to be given in terms of this Agreement will be given in writing and
will -


23.2.1

be delivered by hand or sent by telefax, and not by way of email;

    23.2.2

if delivered by hand during business hours, be presumed to have been received on
the date of delivery. Any notice delivered after business hours or on a day
which is not a business day will be presumed to have been received on the
following business day; and

    23.2.3

if sent by telefax during business hours, be presumed to have been received on
the date of successful transmission of the telefax. Any telefax sent after
business hours or on a day which is not a business day will be presumed to have
been received on the following business day.


--------------------------------------------------------------------------------

37

23.3

Notwithstanding the above, any notice given in writing, and actually received by
the Party to whom the notice is addressed, will be deemed to have been properly
given and received, notwithstanding that such notice has not been given in
accordance with this clause 23.


24

APPLICABLE LAW AND JURISDICTION


24.1

This Agreement will in all respects be governed by and construed under the laws
of the Republic of South Africa.

    24.2

Subject to clause 22, the Parties hereby consent and submit to the non-exclusive
jurisdiction of the South Gauteng High Court, Johannesburg in any dispute
arising from or in connection with the Transaction Documents.


25

UNDERTAKINGS BY THE PARTIES


25.1

The Parties shall at all times during the continuance of this Agreement observe
the principles of good faith towards one another in the performance of their
obligations in terms of this Agreement. This implies, without limiting the
generality of the aforegoing, that they shall –


25.1.1

at all times during the term of this Agreement act reasonably, honestly and in
good faith;

    25.1.2

perform their obligations arising from this Agreement diligently and with
reasonable care;

    25.1.3

make full disclosure to each other of any matter that may affect the execution
or implementation of this Agreement.


25.2

It is recognised that the continued growth of the Company will be for the
benefit of all BEE Shareholders and accordingly the BEE Shareholders undertake
at all times to act in the best interests of the Company and in good faith to
one another and to BEE SPV and at all times to use their best endeavours to
advance the interests of the Company and BEE SPV. In particular, each of the BEE
Shareholders undertakes not directly or indirectly, whether alone or jointly
with any third party, to carry out any activity or undertaking of whatsoever
nature or kind which directly competes with the Business.

    25.3

Each of the BEE Parties undertake at all times to do all such things, perform
all such actions and take all such steps (including in particular the exercise
of their respective voting rights in BEE SPV and the Company) and to procure the
doing of all such things, the performance of all such actions and the taking of
all such steps as may be open to them and necessary for or incidental to the
putting into effect and maintenance of the terms, conditions and import of this
Agreement.


--------------------------------------------------------------------------------

38

25.4

The undertakings given in this clause 25 shall apply to each BEE Shareholder for
so long as that BEE Shareholder remains a shareholder and for a period of 1
(one) year thereafter.

    25.5

The undertakings contained in this clause 25 are for the benefit of the Company
and BEE SPV.


26

INDEPENDENT ADVICE

   

Each of the Parties to this Agreement hereby acknowledges and agrees that –


26.1

it has been free to secure independent legal and other professional advice
(including financial and taxation advice) as to the nature and effect of all of
the provisions of this Agreement and that it has either taken such independent
advice or has dispensed with the necessity of doing so; and

    26.2

all of the provisions of this Agreement and the restrictions herein contained
are fair and reasonable in all the circumstances and are in accordance with the
Party’s intentions.


27

GENERAL


27.1

Whole Agreement


27.1.1

The Transaction Documents constitute the whole of the agreement between the
Parties relating to the matters dealt with herein and, save to the extent
otherwise provided herein, no undertaking, representation, term or condition
relating to the subject matter of the Transaction Documents not incorporated in
the Transaction Documents shall be binding on either of the Parties.


27.2

Variations to be in Writing

   

No addition to or variation, deletion, or agreed cancellation of all or any
clauses or provisions of this Agreement will be of any force or effect unless in
writing and signed by the Parties.


--------------------------------------------------------------------------------

39

27.3

No Indulgences

   

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to the other Party in respect of the performance of any obligation
hereunder, and no delay or forbearance in the enforcement of any right of any
Party arising from this Agreement and no single or partial exercise of any right
by any Party under this Agreement, shall in any circumstances be construed to be
an implied consent or election by such Party or operate as a waiver or a
novation of or otherwise affect any of the Party's rights in terms of or arising
from this Agreement or estop or preclude any such Party from enforcing at any
time and without notice, strict and punctual compliance with each and every
provision or term hereof. Failure or delay on the part of any Party in
exercising any right, power or privilege under this Agreement will not
constitute or be deemed to be a waiver thereof, nor will any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

    27.4

No Waiver or Suspension of Rights

   

No waiver, suspension or postponement by any Party of any right arising out of
or in connection with this Agreement shall be of any force or effect unless in
writing and signed by such Party. Any such waiver, suspension or postponement
will be effective only in the specific instance and for the purpose given.

    27.5

Provisions Severable


27.5.1

All provisions and the various clauses of this Agreement are, notwithstanding
the manner in which they have been grouped together or linked grammatically,
severable from each other. Any provision or clause of this Agreement which is or
becomes unenforceable in any jurisdiction, whether due to voidness, invalidity,
illegality, unlawfulness or for any other reason whatever, shall, in such
jurisdiction only and only to the extent that it is so unenforceable, be treated
as pro non scripto and the remaining provisions and clauses of this Agreement
shall remain of full force and effect. The Parties declare that it is their
intention that this Agreement would be executed without such unenforceable
provision if they were aware of such unenforceability at the time of execution
hereof.


--------------------------------------------------------------------------------

40

27.5.2

Without effecting the generality of the provisions contained in clause 27.5.1,
should any court of competent jurisdiction or an arbitrator appointed in
accordance with clause 22 find that the provision contained in clause 11.2.1 is
void, invalid, illegal or unlawful, then and in such event the Forced Sale Price
shall be the Fair Market Value in relation to a sale triggered by any event
contemplated in clause 11.1.1 to 11.1.7


27.6

Continuing Effectiveness of Certain Provisions

   

The expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provided that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this.

    27.7

No Assignment

   

Neither this Agreement nor any part, share or interest herein nor any rights or
obligations hereunder may be ceded, delegated or assigned by either Party
without the prior signed written consent of the other Party, save as otherwise
provided herein.

    27.8

Exclusion of Electronic Signature

   

The reference in clauses 27.2, 27.4 and 27.7 to writing signed by a Party shall,
notwithstanding anything to the contrary in this Agreement, be read and
construed as excluding any form of electronic signature.


28

COSTS


28.1

Except as otherwise specifically provided herein, each Party will bear and pay
its own legal costs and expenses of and incidental to the negotiation, drafting,
preparation and implementation of the Transaction Documents. The BEE Parties
shall be liable to the Company and NET1 for any legal fees incurred by either of
them in enforcing the terms of this Agreement as well as any cost incurred by
either the Company or NET1 to effect any transfer of shares contemplated in this
Agreement.

    28.2

BEE SPV shall reimburse NET1 and/or the Company, on demand, for any cost
incurred by either in relation to a sale of BEE Shares pursuant to an Offer (as
defined in clause 7.4.1) or a Trigger Event, or a sale or exchange contemplated
in clause 20 (including but not limited to brokerage fees), and NET1 and the
Company are authorized to apply set-off against any amounts due and owing by
either to BEE SPV as a result of the aforementioned sale, exchange or otherwise.


--------------------------------------------------------------------------------

41

29

PUBLICITY

   

Any and all press releases, announcements or other publicity pertaining to the
transactions related to the Transaction Documents will be in mutually agreed
form (which may be joint form), provided it does not adversely impact or delay
any of the Company’s US securities law filings or other required disclosures,
and released to mutually agreed wire services or other media.

    30

MATERIAL NON-PUBLIC INFORMATION

   

Each of the BEE Parties acknowledges that the United States and South African
securities laws prohibit persons who have material, non-public information
concerning the Company or its subsidiaries from purchasing or selling securities
of the Company or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities in reliance upon such information. The BEE
Parties further acknowledge that they may receive such material, non-public
information concerning the Company and its subsidiaries.

    31

STANDSTILL

   

Each of the BEE Parties agree that so long as BEE SPV holds any BEE Shares,
unless specifically permitted in writing by the Company, neither BEE SPV or the
BEE Shareholders nor any entity or person which is controlled (as defined in
Rule 12b-2 under the Exchange Act) directly or indirectly by either BEE SPV or
the BEE Shareholders, or any representatives acting on their behalf, will in any
manner, directly or indirectly:


31.1

effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in:


31.1.1

any acquisition of any assets, indebtedness or businesses of the Company or any
of its subsidiaries;

    31.1.2

any tender or exchange offer, merger or other business combination involving the
Company, its subsidiaries, or assets of the Company;


--------------------------------------------------------------------------------

42

31.1.3

any recapitalisation, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company; or

    31.1.4

any “solicitation” of "proxies" (as such terms are used in the proxy rules of
the SEC) or consents to vote any voting securities of the Company;


31.2

form, join or in any way participate in a "group" (as defined under the Exchange
Act) with third parties with respect to any of the matters described in this
clause 31 or otherwise act in concert with third parties in respect of any of
the matters described in this clause 31;

    31.3

otherwise act, alone or in concert with others, to seek representation on or to
control or influence the management, Board or policies of the Company or to
obtain representation on the Board;

    31.4

take any action that would or would reasonably be expected to force the Company
to make a public announcement regarding any of the types of matters set forth in
31.1 above; or

    31.5

enter into any discussions or arrangements with any third party with respect to
any of the foregoing. The BEE Parties each also agree during such period not to
request that the Company or any of its subsidiaries or representatives, directly
or indirectly, amend or waive any provision of this clause 31 (including this
sentence).


32

SIGNATURE


32.1

This Agreement is signed by the Parties on the dates and at the places indicated
below.

    32.2

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same Agreement
as at the date of signature of the Party last signing one of the counterparts.

    32.3

The persons signing this Agreement in a representative capacity warrant their
authority to do so.

    32.4

The Parties record that it is not required for this Agreement to be valid and
enforceable that a Party shall initial the pages of this Agreement and/or have
its signature of this Agreement verified by a witness.


--------------------------------------------------------------------------------

43

SIGNED at Rosebank on December 10, 2013

  For and on behalf of   NET 1 UEPS TECHNOLOGIES, INC               /s/ Serge
Belamant   Signature   Serge C.P. Belamant   Name of Signatory   Chief Executive
Officer   Designation of Signatory

SIGNED at Rosebank on December 10, 2013

  For and on behalf of   NET 1 APPLIED TECHNOLOGIES SOUTH   AFRICA (PTY) LTD    
          /s/ Serge Belamant   Signature   Serge C.P. Belamant   Name of
Signatory   Director   Designation of Signatory

SIGNED at Rosebank on December 10, 2013

  For and on behalf of   BUSINESS VENTURE INVESTMENTS NO   1567 (PROPRIETARY)
LIMITED (RF)               /s/ Brian Mosehla   Signature   Khomotso Brian
Mosehla   Name of Signatory   Director   Designation of Signatory


--------------------------------------------------------------------------------

44

SIGNED at Rosebank on December 10, 2013

  For and on behalf of   MOSOMO INVESTMENT HOLDINGS   (PROPRIETARY) LIMITED    
          /s/ Brian Mosehla   Signature   Khomotso Brian Mosehla   Name of
Signatory   Director   Designation of Signatory


--------------------------------------------------------------------------------

ANNEXURE A
TRANSFER SECRETARY DIRECTION LETTER TEMPLATE


[Letterhead of Net 1 UEPS Technologies, Inc. To be signed by all Parties]

[Date]

[Link Market Services address information]

RE: Transfer Restrictions—Certain Shares of Net 1 UEPS Technologies, Inc.

Dear Sir/Madam:

1.

Please be advised that in terms of a Relationship Agreement dated November [•],
2013 (the “Agreement”) by and among Net 1 UEPS Technologies, Inc. (the
“Company”), Net1 Applied Technologies South Africa (Pty) Ltd, Business Venture
Investments No 1567 (Proprietary) Limited (RF) (the “Shareholder”) and Mosomo
Investment Holdings (Proprietary) Limited, the Company has issued and sold to
Shareholder 4,100,000 shares of its common stock, par value $0.001 per share
(the “Agreement Shares”).

    2.

The Agreement Shares will be issued in certificated form (either as one
certificate or as a number of certificates representing the aggregate number of
Agreement Shares, at the Company’s direction). Each of the certificates
representing the Agreement shares will bear a legend stating as follows:

> > > “The shares represented by this certificate are subject to restrictions on
> > > transfer contained in the Relationship Agreement dated November [•], 2013
> > > by and among Net 1 UEPS Technologies, Inc., Net1 Applied Technologies
> > > South Africa (Pty) Ltd, Business Venture Investments No 1567 (Proprietary)
> > > Limited (RF) and Mosomo Investment Holdings (Proprietary) Limited, and may
> > > only be transferred as explicitly provided in the Relationship Agreement,
> > > a copy of which is on file at the offices of Net 1 UEPS Technologies,
> > > Inc.”

3.

The Agreement Shares will be registered in the name of the Shareholder and will
be included on the South African Branch Register of the Company.


--------------------------------------------------------------------------------


4.

This letter is being provided to you in your capacity as Transfer Secretary for
the Company’s common stock included on the South African Branch Register, in
order to effectuate certain provisions of the Agreement, including certain
transfer restrictions relating to the Agreement Shares.

   5.

The Company hereby directs you to refuse any and all requests by any person to
register the transfer of any of the Agreement Shares, or to remove the
restrictive legend referenced in paragraph 2 above, unless such request is
contained in the form of a written request signed by an officer of the Company
and delivered to you.

   6.

The Company may, on one or more occasions, direct you to transfer all or a
portion of the Agreement Shares to the Company or to another person as may be
designated by the Company. Upon your receipt of such a written request signed by
the Company, together with the delivery to you of one or more stock certificates
representing at least the number of Agreement Shares to be transferred (together
with executed stock powers), you shall register the transfer to the Company or
its designee pursuant to the Company’s direction. It is specifically recorded
that no consent of the Shareholder or of any person other than the Company shall
be required to affect such registration of transfer.

   7.

If a written transfer request in terms of paragraph 6 relates to fewer than all
of the Agreement Shares represented by the certificates delivered to you, you
shall issue one or more new certificates in the name of the Shareholder (as
directed by the Company) aggregating the balance of the Agreement Shares, which
certificate(s) shall include the legend referenced in paragraph 2.

   8.

The directions contained in this letter shall become effective immediately and
shall remain in full force and effect until you receive a written instruction
signed by the Company to the effect that some or all of the directions contained
herein are no longer applicable.

   9.

By its signature below, the Shareholder hereby irrevocably consents to the
directions contained in this letter and agrees that no transfer of the Agreement
Shares shall be registered except at the direction of the Company in terms of
this letter.

   10.

By your signature below, you agree to comply with the directions contained in
this letter.


--------------------------------------------------------------------------------

ANNEXURE B
STOCK POWER TEMPLATE


 

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
___________________ ___________ shares of the common stock, par value $.001 per
share, of Net 1 UEPS Technologies, Inc. (the “Corporation”) represented by
certificate no. __________ in the name of the undersigned that was acquired by
the undersigned on the books of the Corporation. The undersigned does hereby
irrevocably constitute and appoint Herman G. Kotze as its attorney-in-fact to
transfer such shares of the Corporation, with full power of substitution in the
premises.

Dated:_____________, ____

By:_________________________________

Name:   ______________________________
 
Title: ________________________________


--------------------------------------------------------------------------------

ANNEXURE C
FCPA QUESTIONNAIRE

APPENDIX II
Third Party Questionnaire

Instructions: Please provide answers to and information regarding all of the
questions below. For any answer requiring more space than is given in this
questionnaire, please attach the complete answer on a separate sheet of paper.
Please attach all requested additional documents to this completed response.

I.

Identifying Information


1.

Name of Company or Individual: ______________________________________

    2.

Business Address (principal place of business and address for purposes of
communications with the Company if different from the principal place of
business):

   

 

    3.

Telephone : ________________

    4.

Facsimile:     ________________

    5.

Telex:            ________________

    6.

E-Mail:          ________________


II.

Business Information


1.

Please provide a copy of your commercial registration and/or incorporation
charter documents for the country in which you are incorporated and in the
country of intended activity.

 

 

2.

Number of employees (please attach a copy of your company organizational chart)
:__

 

 

3.

Your principal lines of business, including but not limited to, your current
client list and current products being represented (please attach any available
public reports):

           

 


4.

Other locations of your business: ______________________________________

    5.

Approximate turnover/revenue in the last five years (check as appropriate):

____                   less than $1 million (U.S.);

____                   $1 to $10 million (U.S.);

____                   $10 to $50 million (U.S.);

____                   over $50 million (U.S.)

--------------------------------------------------------------------------------


6.

If a new venture, estimated turnover/revenue for next business year: _________

    7.

Has your company or any of its principal officers, directors, or shareholders
ever been charged with a criminal offense? If so, provide details. ___________

           


Ill. Ownership and Management


1.

Are you publicly held? ____ Yes; ____ No.


  1a. If yes, what percent? _____


  1b.

If yes, please attach a copy of your most recent public filing showing the
company's shareholders, partners, or owners. If this filing does not list major
(>5%) shareholders, please identify the major shareholders (public and non-
public).

                 


IV.

Government Relationships


1.

Are any persons identified in response to any subpart of Section Ill:


  1a. Current officials of any government, including any government ministry,
agency or government-owned or controlled enterprise (yes or no)? ______        
1b. Current officials of any political party? _________________         1c.
Close relatives of either (a) or (b)? _________________         1d. Past
officials of any government agency, enterprise, or political party? _____      
  1e.

Involved in any business relationship, including acting as an agent or
consultant for, or holding common ownership of any business enterprise or
partnership with any current official (or close family member) of the
government, including any government ministry, agency or government-owned or
controlled enterprise?

     


2.

lf the answer to any of 1a through 1c is yes, provide details, including:


  2a. Full name of government, company, or party position:                    
2b. Official Responsibilities:
________________________________________________________________________        
2c. Dates of service (current or past):
_________________________________________________________________         2d.
For relatives identified in Section Ill, state the relationship:      


--------------------------------------------------------------------------------


  2e. For common business interest, state the type of business relationship,
including the name of any enterprise or partnership, and the nature of any
agency agreement: _____


V.

References


1.

Commercial references. Please provide at least 3 references, and if possible,
include contact name and telephone/facsimile information:

1a._________________________________________________________________

1b._________________________________________________________________

1c.__________________________________________________________________

1d._________________________________________________________________


2.

Bank reference: Please provide documentation evidencing the existence of one or
more business accounts, and the length of time that you have had at least one
account.

           

VI.

Certification

   

The undersigned, being duly authorized to respond to this questionnaire, and to
certify as to the matters set forth below, hereby certifies as follows :


1.

To the best of my knowledge, all information set forth in this response is
correct and complete; and

    2.

If the company represented by the undersigned enters an agreement with you the
undersigned covenants and agrees that the company and its representatives will
not offer, pay or promise to pay, anything of value to a "foreign official" (as
defined below) in connection with any business covered by the agreement.
"Foreign official" means and includes: (a) any official or employee of any
government agency or government-owned or controlled enterprise; (b) any
candidate for political office; or (c) any political party.


  Signed: ____________________________________________________________________ 
Dated: _______________________  
                                                                              
[Name and Title]


--------------------------------------------------------------------------------